Citation Nr: 0700876	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to improved death pension benefits for a 
surviving child.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to June 
1949, and from May 1950 to September 1953.  He died in 
February 2004.  

By letter dated in September 2004, the Regional Office (RO) 
informed the appellant, the mother of L.J.J., the veteran's 
child (who was born in June 1991), that improved death 
pension benefits could not be paid since her income exceeded 
the maximum established by law.


FINDINGS OF FACT

L.J.J. is in receipt of Social Security benefits, and such 
income exceeds the limit set by law.


CONCLUSION OF LAW

The criteria for improved death pension benefits for the 
veteran's surviving child have not been met.  38 U.S.C.A. § 
1542 (West 2002); 38 C.F.R. §§ 3.24, 3.271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  This made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, it is unclear whether these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  

Regardless, the Board finds that all evidence necessary to 
adjudicate the claim has been provided, and no prejudice 
exists to the claimant by deciding the claim.  Specifically, 
the information needed to decide the claim is based upon 
reported income.  Such information was provided on the 
application for death pension as it pertains to the veteran's 
child.  An April 2004 letter advised the child's guardian 
(claimant) that her income information was also necessary.  
The claimant responded and provided additional documentation.  
The RO also obtained verification of the child's receipt of 
Social Security benefits.  Thus, all necessary development 
has been accomplished.  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield v. 
Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

VA law provides for pension payments for the surviving child 
of a wartime veteran providing the surviving child's income 
or the income of the surviving child and any person with whom 
the child is residing who is legally responsible for the 
child's support does not exceed certain limits.  38 U.S.C.A. 
§ 1542; 38 C.F.R. § 3.3(b)(4) (2006).

The maximum annual rates of improved pension payable under 
Pub. L. 95-588 
(92 Stat. 2497) are set forth in 38 C.F.R. §§ 3.23 and 3.24.  
The monthly rates and annual income limitations applicable to 
this case are set forth in 38 C.F.R. § 3.24.

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations. 38 C.F.R. § 
3.21 (2006).  The rates for the pertinent years are as 
follows:

Effective December 1, 2003, the maximum allowable rate for a 
surviving spouse with one child was $8,686.  See M21-1, part 
I, Appendix B.

Effective December 1, 2003, the maximum allowable rate for a 
dependent child was $1,688.

Pension shall be paid to a child in the custody of a person 
legally responsible for the child's support at an annual rate 
equal to the difference between the rate for a surviving 
spouse and one child under § 3.23(a)(5), and the sum of the 
annual income of such child an the annual income of such 
person, or the maximum annual pension rate under paragraph 
(b) of this section (a child with no custodian), whichever is 
less.  38 C.F.R. § 3.24(c) (emphasis added).

Under the governing criteria, payments of any kind from any 
source shall be included as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 C.F.R. § 3.271(a).

The facts in this case are not in dispute.  The appellant 
filed a claim for improved death pension benefits on behalf 
of L.J.J., the veteran's daughter.  Information in the claims 
folder discloses that the appellant earned $279 in March 
2004, and that the veteran's child was in receipt of Social 
Security benefits in the amount of $366 per month ($4,392 per 
year).  It is clear that the resulting income is in excess of 
the maximum amount set by law that the veteran's child could 
receive and still be entitled to improved death pension 
benefits.  Although the Board is sympathetic to the 
appellant's argument that she needs the money to provide for 
the veteran's child, such allegations are not dispositive, 
and the law compels the conclusion reached in this case.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to improved death pension benefits for a 
surviving child is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


